*365This special matter as to the verdict appears, however, to have been brought specially and fully to his consideration on the presentation of the motion for new trial. He concluded that the verdict, on the whole, was warranted by the evidence, and as there was no ma-erial error committed in the charge of the court, or in declining to give the instructions asked, we do not feel authorized here in disturbing the finding of the jury, upon the sole ground that the proof was not sufficient to support it, when it appears that there was, in fact, before the jury, lawful evidence upon which their verdict could be based. The judgment is affirmed.
West, J.